UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT JAMES SWINT; CHRYSTAL
MARIE SWINT,

                             Plaintiffs,                            1:21-CV-4500 (LTS)

                     -against-                         ORDER DIRECTING PAYMENT OF FEES
                                                              OR IFP APPLICATION
FACEBOAKE INC., et al.,

                             Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff Robert James Swint brings this action pro se. To proceed with a civil action in

this court, the plaintiffs must either pay a total of $402.00 in fees – a $350.00 filing fee plus a

$52.00 administrative fee – or, to request authorization to proceed without prepayment of fees,

each submit a signed in forma pauperis (“IFP”) application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff Robert James Swint submitted the complaint without the relevant fees or an IFP

application. Within thirty days of the date of this order, Plaintiff Robert James Swint must either

pay the $402.00 in fees or complete, sign, and submit the attached IFP application. If Plaintiff

Robert James Swint submits the IFP application, it should be labeled with docket number 1:21-

CV-4500 (LTS). If the Court grants the IFP application, Plaintiff Robert James Swint will be

permitted to proceed without prepayment of fees. See § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff Robert James Swint

and note service on the docket. No summons shall issue at this time. If Plaintiff Robert James

Swint complies with this order, his claims shall be processed in accordance with the procedures

of the Clerk’s Office. If Plaintiff Robert James Swint fails to comply with this order within the

time allowed, his claims will be dismissed.
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    June 3, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                 2
